DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on March 13, 2020.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1 and 12 is/are objected to because of the following informalities:  Lines 1-2 of both claims recite the phrase “configured for implant”, wherein it would be more appropriate to utilize the noun form “implantation”, to have the phrase read “configured for implantation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 12, 14, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Navia et al. (US 2008/0177381, hereinafter Navia).
Concerning claim 11, the Navia et al. prior art reference teaches a method of manufacturing a prosthetic heart valve, comprising: providing a prosthetic heart valve (Figure 4; 32) having an inflow end (Figure 4; 44), three flexible commissure posts ending in tips (Figure 4; 40) projecting from an outflow direction (Figure 4; 42), and bioprosthetic leaflets connected to and supported by the commissure posts (Figure 4; 36); constricting and holding the three flexible commissure posts radially inward (Figure 6; the entirety of the heart valve, including the flexible commissure posts are constricted and held radially inward) for at least 24 hours ([¶ 0034], valve stored for 53 days).
Concerning claim 12, the combination of the Navia and Debbs references as discussed above teaches the method of claim 11, wherein the Navia reference further teaches the prosthetic heart valve being configured for implantation at the aortic annulus (Figure 12; 90), and the step of constricting and holding comprises assembling a valve holder with the prosthetic valve (Figure 4; support member 34 may be interpreted as ‘valve holder’ given it holds the valve), the valve holder directly contacting and constricting and holding the three flexible commissure posts radially inward.
Concerning claim 14, the combination of the Navia and Debbs references as discussed above teaches the method of claim 11, wherein the Navia reference further teaches that the step of constricting and holding comprises assembling a valve holder with the prosthetic heart valve (Figure 3; 32), the valve holder configured to constrict and hold the three flexible commissure posts radially inward without using sutures in tension (Figure 6).
Concerning claim 16, the combination of the Navia and Debbs references as discussed above teaches the method of claim 11, wherein the Navia reference further teaches the prosthetic heart valve being packaged dry with no liquids ([¶ 0059]).
Concerning claim 17, the combination of the Navia and Debbs references as discussed above teaches a method of implanting at a native valve in the heart the prosthetic valve manufactured in accordance with of claim 11, wherein the Navia reference further teaches removing the prosthetic heart valve with the constricted commissure posts from its packaging ([¶ 0064]), delivering the prosthetic heart valve to an implantation site (Figure 12), and permitting the constricted commissure posts, and the entire valve, to flex outward (Figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia et al. (US 2008/0177381, hereinafter Navia) in view of Debbs et al. (US 6622864, hereinafter Debbs).
Concerning claim 1, the Navia et al. prior art reference teaches a method of manufacturing a prosthetic heart valve, comprising: providing a prosthetic heart valve (Figure 4; 32) having an inflow end (Figure 4; 44), three flexible commissure posts ending in tips (Figure 4; 40) projecting from an outflow direction (Figure 4; 42), and bioprosthetic leaflets connected to and supported by the commissure posts (Figure 4; 36); constricting and holding the three flexible commissure posts radially inward (Figure 6; the entirety of the heart valve, including the flexible commissure posts are constricted and held radially inward); and packaging the prosthetic heart valve with the constricted commissure posts ([¶ 0059-0060]), but it does not specifically teach the heart valve being packaged specifically for shipping.
However, the Debbs reference teaches a moisture resistant package for storing and transporting sterile items, wherein such packages may be used for storing prosthetic heart valves (Column 1, Lines 26-42), wherein said packages are designed to secure the prosthetic heart valve for both storage and shipment (Column 1, Lines 26-42).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the packaging step of the method of the Navia reference be for storage and shipping of the prosthetic heart valve to allow the prosthetic heart valve to be delivered to a specific operating room or surgery area where it is needed (Debbs; Column 13, Lines 24-50).
Concerning claim 2, the combination of the Navia and Debbs references as discussed above teaches the method of claim 1, wherein the Navia reference further teaches the prosthetic heart valve being configured for implantation at the aortic annulus (Figure 12; 90), and the step of constricting and holding comprises assembling a valve holder with the prosthetic valve (Figure 4; support member 34 may be interpreted as ‘valve holder’ given it holds the valve), the valve holder directly contacting and constricting and holding the three flexible commissure posts radially inward.
Concerning claim 4, the combination of the Navia and Debbs references as discussed above teaches the method of claim 1, wherein the Navia reference further teaches that the step of constricting and holding comprises assembling a valve holder with the prosthetic heart valve (Figure 3; 32), the valve holder configured to constrict and hold the three flexible commissure posts radially inward without using sutures in tension (Figure 6).
Concerning claim 6, the combination of the Navia and Debbs references as discussed above teaches the method of claim 1, wherein the Navia reference further teaches the prosthetic heart valve being packaged dry with no liquids ([¶ 0059]).
Concerning claim 7, the combination of the Navia and Debbs references as discussed above teaches a method of implanting at a native valve in the heart the prosthetic valve manufactured in accordance with of claim 1, wherein the Navia reference further teaches removing the prosthetic heart valve with the constricted commissure posts from its packaging ([¶ 0064]), delivering the prosthetic heart valve to an implantation site (Figure 12), and permitting the constricted commissure posts, and the entire valve, to flex outward (Figure 13).

Allowable Subject Matter
Claims 3, 5, 8-10, 13, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Green et al. reference (US 2013/0289699) and Bergin reference (US 7871432) teaches various valve holders that constrict the tips of commissure posts; the Stobie reference (US 2004/0148017) teaches method of storing and packaging a prosthetic heart valve, wherein the commissure posts are constricted before implantation; the Yang et al. reference (US 2003/0045928) teaches a method for storing and delivering prosthetic heart valves, wherein the valve may be constricted while in the storage container; the Dohm et al. reference (US 5720391) and the Liburd et al. reference (US 2011/0214398) teach methods of storing and packaging prosthetic heart valves with valve holders connected to the valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        9/8/2022